Nebraska Advance Sheets
888	290 NEBRASKA REPORTS



           Graylin Gray,       appellant, v.
                                       Michael K enney,
                director of Nebraska Department of
                   Correctional Services, appellee.
                                  ___ N.W.2d ___

                       Filed May 15, 2015.     No. S-14-378.

 1.	 Affidavits: Appeal and Error. A district court’s denial of in forma pauperis
     status under Neb. Rev. Stat. § 25-2301.02 (Reissue 2008) is reviewed de novo
     on the record based on the transcript of the hearing or the written statement of
     the court.
 2.	 Habeas Corpus: Judgments: Collateral Attack. Under Nebraska law, an action
     for habeas corpus is a collateral attack on a judgment of conviction.
 3.	 Judgments: Collateral Attack. Only a void judgment may be collaterally
     attacked.
 4.	 Judgments: Jurisdiction: Collateral Attack. Where a court has jurisdiction
     of the parties and the subject matter, its judgment is not subject to collat-
     eral attack.
 5.	 Habeas Corpus. A writ of habeas corpus is not a writ for correction of errors,
     and its use will not be permitted for that purpose.
 6.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.

   Petition for further review from the Court of Appeals, Irwin,
Bishop, and Riedmann, Judges, on appeal thereto from the
District Court for Lancaster County, Steven D. Burns, Judge.
Judgment of Court of Appeals affirmed as modified.

   Graylin Gray, pro se.

   Douglas J. Peterson, Attorney General, and George R.
Love and, on brief, Jon Bruning, former Attorney General,
for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

   P er Curiam.
   Graylin Gray filed a petition in the district court for Lancaster
County seeking a writ of habeas corpus. He moved to proceed
in forma pauperis, and the district court denied the motion. The
Nebraska Court of Appeals affirmed, and Gray petitioned for
further review. We affirm as modified.
                       Nebraska Advance Sheets
	                            GRAY v. KENNEY	889
	                            Cite as 290 Neb. 888

                         BACKGROUND
   Gray was convicted of unlawful possession of four or more
financial transaction devices and unlawful circulation of finan-
cial transaction devices in the first degree. He was found
to be a habitual criminal and sentenced to 10 to 20 years’
imprisonment on each count, the sentences to run consecu-
tively. On direct appeal, in case No. A-08-336, the Nebraska
Court of Appeals affirmed his convictions and sentences in an
unpublished memorandum opinion filed on March 12, 2009.
Subsequently, on July 28, 2010, in case No. A-10-147, the
Court of Appeals affirmed in another unpublished memoran-
dum opinion a judgment denying Gray’s motion for post-
conviction relief. The U.S. District Court for the District of
Nebraska then dismissed Gray’s petition for habeas corpus
challenging the same convictions.1
   In 2014, Gray filed a verified petition for writ of habeas cor-
pus in the district court for Lancaster County, naming “Michael
Kenney, Director of Nebraska Department of Correctional
Services” as respondent. In his petition, Gray alleged his
convictions and sentences were void, because the trial court
made the habitual criminal determination utilizing the standard
of “beyond a reasonable doubt,” rather than the standard of
“by a preponderance of the evidence.” Gray filed a motion to
proceed in forma pauperis, supported by his poverty affidavit.
Kenney objected to the motion on the ground that Gray’s peti-
tion for writ of habeas corpus had “no basis in fact or law and
[was] frivolous.” The district court agreed and denied Gray’s
motion to proceed in forma pauperis. Gray appealed.
   In a published opinion, the Nebraska Court of Appeals
affirmed.2 It agreed that Gray’s habeas petition was frivolous
within the meaning of Neb. Rev. Stat. § 25-2301.02 (Reissue
2008), reasoning: “The fact that the district court applied a
higher burden of proof in determining Gray’s habitual crimi-
nal status does not make his sentences void. Because the dis-
trict court had proper jurisdiction and Gray’s sentences were

 1
Gray v. Britten, No. 4:10CV3219, 2011 WL 3962124 (D. Neb. Sept. 7,
      2011).
 2
Gray v. Kenney, 22 Neb. Ct. App. 739, 860 N.W.2d 214 (2015).
    Nebraska Advance Sheets
890	290 NEBRASKA REPORTS



within its power to impose, his petition for habeas corpus
is frivolous.”3
   Although this determination was dispositive of the appeal,
the Court of Appeals went on to address Kenney’s arguments
that any claims regarding Gray’s status as a habitual criminal
were precluded under the doctrines of res judicata and law of
the case. The court determined that res judicata did not apply,
because Kenney was not a party to the original criminal pros-
ecution and there was no showing that he was in privity with
the State of Nebraska, which filed the original criminal case
and was also a party to a subsequent postconviction proceed-
ing. But, reasoning that we have applied the law-of-the-case
doctrine in postconviction cases, the Court of Appeals held
as a matter of first impression that “the law-of-the-case doc-
trine applies to issues raised in a petition for a writ of habeas
corpus if that same issue was raised in the appellate court on
direct appeal.”4
   We granted Gray’s petition for further review and ordered
that the matter be submitted without oral argument or fur-
ther briefing.
                 ASSIGNMENT OF ERROR
   Gray assigns, restated, that the Court of Appeals erred in
determining that the district court properly denied his motion
to proceed in forma pauperis on the ground that his petition
for writ of habeas corpus was frivolous.
                  STANDARD OF REVIEW
   [1] A district court’s denial of in forma pauperis status
under § 25-2301.02 is reviewed de novo on the record based
on the transcript of the hearing or the written statement of
the court.5
                        ANALYSIS
  Section 25-2301.02(1) permits a court to deny a party’s
application to proceed in forma pauperis where the party

 3	
      Id. at 743, 860 N.W.2d at 219.
 4	
      Id. at 746, 860 N.W.2d at 221.
 5	
      Peterson v. Houston, 284 Neb. 861, 824 N.W.2d 26 (2012).
                         Nebraska Advance Sheets
	                               GRAY v. KENNEY	891
	                               Cite as 290 Neb. 888

“(a) has sufficient funds to pay costs, fees, or security or (b) is
asserting legal positions which are frivolous or malicious.” In
this context, a frivolous legal position is “one wholly without
merit, that is, without rational argument based on the law or
on the evidence.”6 The only issue in this appeal is whether the
legal position asserted in Gray’s petition for a writ of habeas
corpus was frivolous.
   [2-5] We agree with the district court and the Court of
Appeals that it was. Under Nebraska law, an action for habeas
corpus is a collateral attack on a judgment of conviction.7
Only a void judgment may be collaterally attacked.8 Where a
court has jurisdiction of the parties and the subject matter, its
judgment is not subject to collateral attack.9 A writ of habeas
corpus is not a writ for correction of errors, and its use will not
be permitted for that purpose.10
   Gray alleged that his convictions and sentences were void
because the district court determined that he was a habitual
criminal “beyond a reasonable doubt,” when the applicable
standard for that determination is “by a preponderance of
the evidence.”11 This allegation has nothing to do with the
jurisdiction of the court which convicted and sentenced Gray.
As the Court of Appeals correctly determined, application
of a more stringent burden of proof than the law required to
determine Gray’s habitual criminal status does not make his
sentences void.
   [6] Because the Court of Appeals correctly determined
from the face of Gray’s pleading that his legal position was
frivolous, it did not need to address whether res judicata
applied or whether the law-of-the-case doctrine applies in a

 6	
      Id. at 866, 824 N.W.3d at 32.
 7	
      Peterson v. Houston, supra note 5. See Rehbein v. Clarke, 257 Neb. 406,
      598 N.W.2d 39 (1999).
 8	
      Peterson v. Houston, supra note 5.
 9	
      Id.
10	
      Id.
11	
      See, State v. Dixon, 286 Neb. 334, 837 N.W.2d 496 (2013); State v. Kinser,
      283 Neb. 560, 811 N.W.2d 227 (2012); State v. Hurbenca, 266 Neb. 853,
      669 N.W.2d 668 (2003).
    Nebraska Advance Sheets
892	290 NEBRASKA REPORTS



state habeas corpus action. An appellate court is not obligated
to engage in an analysis that is not necessary to adjudicate the
case and controversy before it.12 And for the same reason, we
do not reach the merits of these issues. The Court of Appeals’
discussion of res judicata and the applicability of the law-of-
the-case doctrine is dicta and should not be regarded as prec-
edential.13 The applicability of the law-of-the-case doctrine
in a state habeas corpus action is an issue to be resolved in
another case on another day.
                      CONCLUSION
  For the foregoing reasons, we affirm the judgment of the
Court of Appeals, as modified.
                                     Affirmed as modified.

12	
      State v. Pangborn, 286 Neb. 363, 836 N.W.2d 790 (2013); State v. Au, 285
Neb. 797, 829 N.W.2d 695 (2013).
13	
      See Blue Tee Corp. v. CDI Contractors, Inc., 247 Neb. 397, 529 N.W.2d
16 (1995).




                      Jeremy Schaffer, appellant, v.
                      Cass County et al., appellees.
                                  ___ N.W.2d ___

                        Filed May 15, 2015.    No. S-14-542.

 1.	 Statutes: Appeal and Error. Statutory interpretation presents a question of law,
     for which an appellate court has an obligation to reach an independent conclusion
     irrespective of the decision made by the court below.
 2.	 Administrative Law: Appeal and Error. Sheriffs’ merit commissions are con-
     sidered “tribunals” under Neb. Rev. Stat. § 25-1901 (Reissue 2008).
 3.	 Jurisdiction: Time: Appeal and Error. A failure to file a timely appeal deprives
     the district court of jurisdiction to hear the appeal.
 4.	 Statutes. Where general and special provisions of statutes are in conflict, the
     general law yields to the special provision or more specific statute.

  Appeal from the District Court for Cass County: Daniel
E. Bryan, Jr., Judge. Reversed and remanded for further
proceedings.